Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
2. 	The Information Disclosure Statement submitted on 16 August 2021 has been considered by the Examiner. 

Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4. 	Claims 1, 4, and 9-10 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Ignagni (US 2020/0238084 A1).
Regarding claim 1, Ignagni teaches a method ([abstract]) comprising: 
receiving one or more physiological signals, each of the one or more physiological signals including respirations of a patient (the user’s respiratory signals can be monitored using a respiratory inductance plethysmography and/or an air flow sensor [0032, 0035]. Furthermore, the user’s respiratory patterns or signals can be detected on a diaphragm EMG [0017, 0032, 0035, FIGS. 6A-6C]); 
detecting apnea events based on a primary biomarker in the one or more physiological signals (the respiratory inductance plethysmography (RIP), air flow sensors, or diaphragm EMG is used as the primary biomarker in the respiratory signals to detect the apnea events [0023, 0032, 0035, 0045]); 
characterizing each of the apnea events as one of a normal event, OSA (obstructive sleep apnea) event, a CSA (central sleep apnea) event, or a combination OSA/CSA event based on a secondary biomarker in the one or more physiological signals (the respiratory inductance plethysmography, air flow sensors, or diaphragm EMG comprises a second biomarker or threshold for the respiratory signals to 
 providing a first electrical stimulation configured to treat OSA in response to a first one or more of the apnea events being characterized as OSA events (a stimulation regimen is delivered to treat OSA [0035, 0037]); 
providing a second electrical stimulation configured to treat CSA in response to a second one or more of apnea events being characterized as CSA events (a stimulation regimen is delivered to treat CSA [0035-0036]); and 
providing a third electrical stimulation configured to treat combination OSA/CSA in response to a third one or more of the apnea events being characterized as combination OSA/CSA events (a stimulation regimen or closed-loop treatment regimen is delivered to treat a mixed / complex sleep apnea consisting of OSA and CSA [0023, 0034-0035, 0045, 0060]).   
Regarding claim 4, Ignagni teaches wherein one of the one or more physiological signals comprise a cardiac electrical signal ([0032]). 
Regarding claim 9, Ignagni teaches wherein providing the third electrical stimulation comprises providing both the first electrical stimulation and the second electrical stimulation (“the OSA and CSA stimulation regimens are both used to treat the complex apnea” [0039, 0060]. The term “complex apnea” is referred to as a mix of OSA and CSA [0045]).  
Regarding claim 10, Ignagni teaches wherein providing the first, second, and third electrical stimulations comprises delivering the first, second, and third electrical .

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

6. 	Claims 3, 5-7, 11, 13-19, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ignagni in view of Pu et al. (US 2007/0239057 A1).
Regarding claim 3, Ignagni teaches the method of claim 1. Ignagni does not explicitly teach wherein one of the one or more physiological signals comprise an accelerometer signal.
The prior art by Pu is analogous to Ignagni, as they both teach systems for monitoring breathing disorders ([abstract]). 
Pu teaches wherein one of the one or more physiological signals comprise an accelerometer signal ([0065, 0070]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Ignagni’s physiological sensors to comprise an accelerometer signal, as taught by Pu. The advantage of such modification will provide acoustic information such as rales, coughing, or S1-S4 heart sounds (see paragraph [0070] by Pu). 
Regarding claim 5, Pu teaches wherein one of the one or more physiological signals comprise a bioimpedance signal ([0065, 0073]). 
Regarding claim 6, Pu teaches the secondary biomarker comprises a frequency spectrum or a morphology of the one or more physiological signals ([0041]).

Regarding claim 11, Ignagni teaches a system ([abstract]) comprising:
 therapy delivery circuitry (stimulation controller within the implantable electronic stimulator [0008]) configured to be coupled to a first lead comprising a first plurality of electrodes (the plurality of stimulation electrodes have wired or lead connections to the implantable electronic stimulator [0008, claim 23]), and a second lead comprising a second plurality of electrodes (the plurality of stimulation electrodes have wired or lead connections to an electronic stimulator [0008, claim 23]) and configured to:
 deliver a first electrical stimulation via the first lead, the first electrical stimulation configured to treat obstructive sleep apnea (OSA) (a stimulation regimen is delivered to treat OSA [0035, 0037]); and
 deliver a second electrical stimulation via the second lead, the second electrical stimulation configured to treat central sleep apnea (CSA) (a stimulation regimen is delivered to treat CSA [0035-0036]); 
sensing circuitry configured to sense one or more physiological signals, each of the one or more physiological signals including respirations of a patient (the user’s respiratory signals can be monitored using a respiratory inductance plethysmography and/or air flow sensor [0032, 0035]. Furthermore, the user’s respiratory patterns or signals can be detected on a diaphragm EMG [0017, 0032, 0035, FIGS. 6A-6C]); and 
processing circuitry (processor 412 [0008, 0044]) configured to: 

characterize the apnea events as one of normal, OSA, CSA, or combination OSA/CSA events (the respiratory inductance plethysmography, air flow sensors, or diaphragm EMG comprises a threshold for the respiratory signals to determine a normal event [0017, 0035], OSA [0017, 0035, 0037], CSA [0017, 0035-0036], and a mixed or complex apnea consisting of both OSA and CSA [0023, 0035, 0045, 0060]);
based on the characterization of the apneas, control the therapy delivery circuitry to deliver one of no electrical stimulation (stimulation is inactive or stopped when the user’s diaphragm activity is at a normal level [0037]), the first electrical stimulation (a stimulation regimen is delivered to treat OSA [0035, 0037]), the second electrical stimulation (a stimulation regimen is delivered to treat CSA [0035-0036]), or both the first and second electrical stimulation in combination  (“the OSA and CSA stimulation regimens are both used to treat the complex apnea” [0039, 0060]. The term “complex apnea” is referred to as a mix of OSA and CSA [0045]).  
Ignagni does not explicitly teach determining at least one of a frequency spectrum or a morphology of the respirations based on the detection of the apnea events; 
characterize the apnea events as one of normal, OSA, CSA, or combination OSA/CSA events based on the at least one of the frequency spectrum or the morphology of the respirations; 

Pu teaches determining a frequency spectrum or a morphology of the respirations based on the detection of the apnea events ([0041]); 
characterize the apnea events as one of normal, OSA, CSA, or combination OSA/CSA events based on the frequency spectrum or the morphology of the respirations (frequency and morphology can be used to characterize apnea events [0037, 0041]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Ignagni’s system to characterize apnea events based on a frequency spectrum or a morphology, as taught by Pu. The advantage of such modification will provide an alternative way to accurately differentiate between the various breathing disorders. 
Regarding claim 13, Ignagni teaches wherein the second lead is configured to be implanted intravascularly proximate to a phrenic nerve within the patient (the stimulation electrode leads can be implanted at the lower respiratory tract or phrenic nerve to treat CSA [0008, 0028, 0052, 0059]).
Regarding claim 14, Pu teaches wherein the sensing circuitry comprises an accelerometer and one of the one or more physiological signals comprise a motion signal that includes the respirations (the accelerometer is an activity sensor 820 that is configured to sense a patient’s motion [0065, 0070]. Furthermore, the accelerometer is used to detect respiration and breathing disorders [0065, 0070]).

Regarding claim 16, Pu teaches wherein the one or more physiological signals comprise a bioimpedance signal that includes the respirations ([0065, 0073]).
Regarding claim 17, Ignagni teaches wherein the processing circuitry is configured to control the therapy delivery circuitry to be in an off state prior to the detection of the apneas (stimulation therapy is off or inactive when the user is in a normal breathing state [0037]. Specifically, the stimulation only activates in response to the detection of a breathing disorder [0037]). 
Regarding claim 18, Ignagni teaches wherein the second lead is configured to be implanted percutaneously in tissue near the phrenic nerve (the stimulation electrode leads can be implanted percutaneously at the lower respiratory tract or phrenic nerve to treat CSA [0005, 0008, 0028, 0052, 0059]).
Regarding claim 19, Ignagni teaches an implantable medical device (implantable electronic stimulator [0008, claim 23]) configured to be coupled to a first lead comprising a first plurality of electrodes (plurality of electrodes with wire connections to the implantable electronic stimulator [0008, claim 23]), and a second lead comprising a second plurality of electrodes (plurality of electrodes with wire connections to the implantable electronic stimulator [0008, claim 23]), the implantable device comprising:
an therapy delivery circuit (stimulation controller within the implantable electronic stimulator [0008]) configured to:

 deliver a second electrical stimulation via the second lead, the second electrical stimulation configured to treat central sleep apnea (CSA) (a stimulation regimen is delivered to treat CSA [0035-0036]); 
sensing circuitry configured to sense one or more physiological signals, each of the one or more physiological signals including respirations of a patient (the user’s respiratory signals can be monitored using a respiratory inductance plethysmography and/or air flow sensor [0032, 0035]. Furthermore, the user’s respiratory patterns or signals can be detected on a diaphragm EMG [0017, 0032, 0035, FIGS. 6A-6C]); and 
processing circuitry (processor 412 [0008, 0044]) configured to: 
detect respirations in the one or more physiological signals ([0017, 0032, 0035]); 
detect apnea events based on the respirations detected in the one or more physiological signals (apnea events are characterized by respiration patterns that exceed a predetermined time period [0033, 0036]); 
characterize the apnea events as one of obstructive sleep apnea (OSA), central sleep apnea (CSA), or mixed sleep apnea (OSA/CSA) (the respiratory inductance plethysmography, air flow sensors, or diaphragm EMG comprises a threshold for the respiratory signals to determine a normal event [0017, 0035], OSA [0017, 0035, 0037], CSA [0017, 0035-0036], and a mixed or complex apnea consisting of both OSA and CSA [0023, 0035, 0045, 0060]);

Ignagni does not explicitly teach characterizing the apnea events as one of obstructive sleep apnea (OSA), central sleep apnea (CSA), or mixed sleep apnea (OSA/CSA) based on at least one of a frequency spectrum or a morphology of the respirations. 
The prior art by Pu is analogous to Ignagni, as they both teach systems for monitoring breathing disorders ([abstract]). 
Pu teaches characterizing the apnea events as one of obstructive sleep apnea (OSA), central sleep apnea (CSA), or mixed sleep apnea (OSA/CSA) based on at least one of a frequency spectrum or a morphology of the respirations (frequency and morphology can be used to characterize apnea events [0037, 0041]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Ignagni’s system to characterize apnea events based on a frequency spectrum or a morphology, as taught by Pu. The advantage of such modification will provide an alternative way to accurately differentiate between the various breathing disorders. 

Regarding claim 23, Ignagni teaches wherein the one or more physiological signals comprise a cardiac electrical signal ([0032]).
Regarding claim 24, Pu teaches wherein the one or more physiological signals comprise a bioimpedance signal ([0065, 0073]).
 Regarding claim 25, Ignagni teaches wherein the processing circuitry is configured to turn off the therapy delivery circuitry when the processing circuitry does not detect an apnea event (stimulation therapy is turned off when the user’s breathing state is normal or has no signs of apnea [0037]). 

7. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ignagni in view of Rosenberg et al. (US 2015/0196766 A1).
	Regarding claim 8, Ignagni teaches the method of claim 1, wherein providing the second electrical stimulation configured to treat CSA comprises delivering the second electrical stimulation via a second lead implanted intravascularly proximate to a phrenic nerve within the patient (the stimulation electrode leads can be implanted at the lower respiratory tract or phrenic nerve to treat CSA [0008, 0028, 0052, 0059]).

	The prior art by Rosenberg is analogous to Ignagni, as they both teach devices for detecting and treating sleep apnea ([abstract]). 
	Rosenberg teaches wherein providing the first electrical stimulation configured to treat OSA comprises delivering the first electrical stimulation via a first lead implanted within musculature of a tongue of the patient (the implantable electrode leads 110 / 112 can be positioned at the muscles of the tongue or hypoglossal nerve to treat OSA [0029, 0080]. The Examiner notes that the hypoglossal nerve is also known as a nerve that innervates the muscles of the tongue and causes tongue movement [0002]), and wherein providing the second electrical stimulation configured to treat CSA comprises delivering the second electrical stimulation via a second lead implanted intravascularly proximate to a phrenic nerve within the patient (the implantable electrode leads 110 / 112 can be positioned proximate with the phrenic neve to treat CSA [0029, 0080]).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Ignagni’s system to be implanted at the musculature of the tongue, as taught by Rosenberg. The advantage of such modification will provide the user with alternate stimulation regions that can be used to treat OSA. Furthermore, stimulating the tongue or hypoglossal nerve would cause contraction of the tongue muscles and prevent the tongue from blocking the user’s airway (see paragraphs [0002, 0029, 0080] by Rosenberg). 
s 12 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ignagni in view of Pu et al., further in view of Rosenberg et al.
Regarding claim 12, Ignagni in view of Pu suggests the system of claim 11. Ignagni and Pu do not explicitly teach wherein the first lead is configured to be implanted within musculature of a tongue of a patient.
	The prior art by Rosenberg is analogous to Ignagni, as they both teach devices for detecting and treating sleep apnea ([abstract]). 
	Rosenberg teaches wherein the first lead is configured to be implanted within musculature of a tongue of a patient (the implantable electrode leads 110 / 112 can be positioned at the muscles of the tongue or hypoglossal nerve to treat OSA [0029, 0080]. The Examiner notes that the hypoglossal nerve is also known as a nerve that innervates the muscles of the tongue and causes tongue movement [0002]).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify system suggested by Ignagni in view of Pu to be implanted at the musculature of the tongue, as taught by Rosenberg. The advantage of such modification will provide the user with alternate stimulation regions that can be used to treat OSA. Furthermore, stimulating the tongue or hypoglossal nerve would cause contraction of the tongue muscles and prevent the tongue from blocking the user’s airway (see paragraphs [0002, 0029, 0080] by Rosenberg). 
	Regarding claim 20, Ignagni in view of Pu suggests the implantable medical device of claim 19. Ignagni and Pu do not explicitly teach wherein the first plurality of 
	The prior art by Rosenberg is analogous to Ignagni, as they both teach devices for detecting and treating sleep apnea ([abstract]). 
	Rosenberg teaches wherein the first plurality of electrodes is located along a distal portion of the first lead configured to be implanted within musculature of a tongue of a patient (the implantable electrode leads 110 / 112 that can be positioned with muscles of the tongue or hypoglossal nerve to treat OSA [0029, 0080]. Furthermore, an alternate embodiment demonstrates the stimulation electrode portions 200 / 225 / 250 to be configured at the distal end of the lead 210 [0080, 0088, FIGS. 2B-2D]).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify system suggested by Ignagni in view of Pu to be implanted at the musculature of the tongue, as taught by Rosenberg. The advantage of such modification will provide the user with alternate stimulation regions that can be used to treat OSA. Furthermore, stimulating the tongue or hypoglossal nerve would cause contraction of the tongue muscles and prevent the tongue from blocking the user’s airway (see paragraphs [0002, 0029, 0080] by Rosenberg). 
	Regarding claim 21, Rosenberg teaches wherein the second plurality of electrodes is located along a distal portion of the second lead (the stimulation system 200 comprises the stimulation electrode portions 220 / 225 / 250 that are located at the distal end of the lead 210 [0080, 0088]) configured to be implanted intravascularly proximate to a phrenic nerve within the patient ([0029, 0080]). 
Allowable Subject Matter
9. 	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to teach the limitation which recites “providing one of the first, the second or the third electrical stimulation as a default based on determining that the apnea events cannot be characterized as a normal event, an OSA event, a CSA event, or combination OSA/CSA events.” Specifically, Ignagni teaches the recited stimulations (see claim 1 above), but does not apply any of the stimulations as a default when the user’s breathing states (normal, OSA, CSA, or mix of OSA/CSA) cannot be characterized. 
Therefore, the Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggests this specific claim limitation. Therefore, the inventive feature recited in the pending claim is not disclosed by the prior art and is not suggested by an obvious combination of the most analogous prior art elements. 

Statement on Communication via Internet
 10. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792